Exhibit 99.2 5 May 2015 British Columbia Securities Commission Alberta Securities Commission Manitoba Securities Commission Ontario Securities Commission Autorite des marches financiers Canadian Zinc Corporation Dear Sirs/Mesdames: Re:Canadian Zinc Corporation Change of Auditor Notice dated 2015/05/05 Pursuant to National Instrument 51-102 (Part 4.11), we have read the above-noted Change of Auditor Notice and confirm our agreement with the information contained in the Notice pertaining to our firm. Yours sincerely, cc: The Board of Directors, Canadian Zinc Corporation
